     Case 2:21-cv-06124 Document 1 Filed 07/29/21 Page 1 of 18 Page ID #:1


 1   ROBERT S. GIANELLI, #82116
     JOSHUA S. DAVIS, #193187
 2   ADRIAN J. BARRIO, #219266
     GIANELLI & MORRIS, A Law Corporation
 3   550 South Hope Street, Suite 1645
     Los Angeles, CA 90071
 4   Tel: (213) 489-1600; Fax: (213) 489-1611
     rob.gianelli@gmlawyers.com
 5   joshua.davis@gmlawyers.com
     adrian.barrio@gmlawyers.com
 6
     Attorneys for Plaintiff,
 7   BRENDA HONEYCUTT
     on behalf of herself and all others
 8   similarly situated
 9

10                          UNITED STATES DISTRICT COURT
11
                           CENTRAL DISTRICT OF CALIFORNIA
12

13
     BRENDA HONEYCUTT, on behalf of )               Case No.: 2:21-cv-6124
14   herself and all others similarly situated, )
                                                )   CLASS ACTION
15
                                                )
16                       Plaintiff,             )   COMPLAINT FOR BENEFITS,
17
                                                )   DETERMINATION OF RIGHTS
            v.                                  )   AND BREACH OF FIDUCIARY
18                                              )   DUTY UNDER ERISA
19
     ANTHEM, INC.; ANTHEM UM                    )
     SERVICES, INC.; AMERICAN                   )
20   IMAGING MANAGEMENT, INC.,                  )
21
                                                )
                        Defendants.             )
22   _________________________________
23

24

25

26

27

28
     Case 2:21-cv-06124 Document 1 Filed 07/29/21 Page 2 of 18 Page ID #:2


 1           Plaintiff, Brenda Honeycutt, on behalf of herself and all others similarly situated,
 2   herein sets forth the allegations of her Complaint against Defendants Anthem, Inc.,
 3   Anthem UM Services, Inc. (“Anthem UM”), and American Imaging Management,
 4   Inc., doing business as AIM Specialty Health (“AIM”).
 5                                     INTRODUCTION
 6           1.    Defendant Anthem, Inc. states that ”[w]e are one of the largest health
 7   benefits companies in the United States in terms of medical membership, serving
 8   approximately 40 million medical members through our affiliated health plans as
 9   of December 31, 2018.”1 Anthem, Inc. owns “Blue” organizations in California and
10   many other states, as well as other subsidiaries.2 Through its wholly-owned
11   subsidiaries, including Anthem UM and AIM, Anthem, Inc. acts as a fully integrated
12   company that is in the business of insuring and/or administering group health plans
13   within the meaning of 29 Code of Federal Regulations § 2560.503-1(m) (both fully
14   insured and self-insured), most of which are employer-sponsored and governed by the
15   Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001, et
16   seq. Those ERISA-governed group health plans are hereinafter referred to as “Anthem
17   plans.”
18           2.    With respect to all Anthem plans, Anthem UM and, with certain claims,
19   AIM, serve as the claims administrator, responsible for determining whether claims are
20   covered and effectuating any resulting benefit payment. Anthem, Inc. aids Anthem UM
21   and AIM in their administrative duties by, among other things, participating with
22   Anthem UM and AIM in the development of coverage guidelines, collaborating with
23
     1
24
         Anthem Inc.’s 2019 Securities and Exchange Commission Form 10-K.
     2
25    Anthem, Inc. and its subsidiaries operate under the “Blue” moniker in California,
26
     Colorado, Connecticut, Georgia, Indiana, Kentucky, Maine, Missouri, Nevada, New
     Hampshire, New York, Ohio, Virginia and Wisconsin. Anthem also conducts
27   business through subsidiaries such as Amerigroup, Simply Healthcare Holdings,
28   HealthLink, UniCare, and CareMore Health Group, Inc.



                                                  1
     Case 2:21-cv-06124 Document 1 Filed 07/29/21 Page 3 of 18 Page ID #:3


 1   Anthem UM and AIM on decisions regarding the types of claims that will be approved
 2   or denied, including the denial of the claims alleged herein, and assisting Anthem UM
 3   and AIM in carrying out their various other administrative duties. As such, Defendants
 4   Anthem, Inc., Anthem UM, and AIM (jointly “Anthem”) have acted as ERISA
 5   fiduciaries with respect to all Anthem plans, including Plaintiff’s plan.
 6         3.     Plaintiff brings this action to address Anthem’s practice of improperly
 7   denying claims for Coflex, an interlaminar stabilization device, under Anthem plans.
 8                               JURISDICTION AND VENUE
 9         4.     This action is brought under 29 U.S.C. §§ 1132(a), (e), (f) and (g) as it
10   involves claims by Plaintiff for employee benefits under employee benefit plans
11   regulated and governed by ERISA. Subject matter jurisdiction is predicated under
12   these code sections as well as 28 U.S.C. § 1331 as this action involves a federal
13   question.
14         5.     The Court has personal jurisdiction over Defendants because ERISA
15   provides for nationwide service of process, and each Defendant has minimum contacts
16   with the United States. 29 U.S.C. § 1132(e)(2).
17         6.     The claims of Plaintiff and the putative class arise out of policies
18   Defendants issued, administered, and/or implemented in this District. Thus, venue is
19   proper in this judicial district pursuant to 29 U.S.C. § 1132(e)(2) (setting forth special
20   venue rules applicable to ERISA actions).
21                                  THE PARTIES
22         7.     Plaintiff was at all relevant times covered under an employer-sponsored
23   benefit plan regulated by ERISA and pursuant to which Plaintiff is entitled to health
24   care benefits. Plaintiff resides in Hollywood, Florida. Plaintiff’s employer, Performant
25   Financial Corporation, is a corporation with its principal place of business in Alameda
26   County, California.
27         8.     Anthem, Inc. and Anthem UM are corporations with their principal place
28   of business in Indianapolis, Indiana. AIM is a corporation with its principal place of



                                                 2
     Case 2:21-cv-06124 Document 1 Filed 07/29/21 Page 4 of 18 Page ID #:4


 1   business in Chicago, Illinois. Anthem UM and AIM administer and make benefit
 2   determinations related to ERISA group health care plans around the country. As
 3   alleged below, Plaintiff’s claim was denied in a letter that said the claims decision was
 4   made in Anthem’s Newbury Park office in Ventura County within this District and
 5   Plaintiff’s appeal was denied in a letter that said the appeal decision was made at
 6   Anthem’s Woodland Hills office in Los Angeles County within this District. Thus,
 7   Plaintiff’s claim was administered within this District.
 8            9.    Anthem, Inc., Anthem UM and AIM do not operate independently and in
 9   their own interests, but serve solely to fulfill the purpose, goals and policies of each
10   other.
11                               SUBSTANTIVE ALLEGATIONS
12            A.    Coflex
13            10.   Lumbar spinal stenosis, affecting 1.6 million patients annually, is a
14   debilitating and degenerative disease in older patients (50 years and above) often
15   associated with significant leg and back pain, numbness and weakness, causing a
16   significant reduction in the activities of daily living. Traditional surgical treatment
17   options for lumbar spinal stenosis include a decompression that removes bone and soft
18   tissue and may also require a fusion to stabilize the spine.
19            11.   Coflex is an interlaminar stabilization device, a U-shaped spacer, that is
20   inserted through a minimal incision to keep the decompressed area of the spine open
21   and stable. Decompression procedures are more durable and sustainable when Coflex
22   is added on for treatment. Patients that receive decompression alone are almost twice
23   as likely to need a future intervention (either a reoperation or epidural injection).
24            12.   Coflex is considered a Class III medical device by the FDA. Class III
25   medical devices usually sustain or support life, are implanted, or prevent potential
26   unreasonable risk of illness or injury. An example of a Class III device is an
27   implantable pacemaker.
28



                                                  3
     Case 2:21-cv-06124 Document 1 Filed 07/29/21 Page 5 of 18 Page ID #:5


 1         13.    As explained by the United States Supreme Court in Riegel v. Medtronic,
 2   Inc. (2008) 552 U.S. 312, the Medical Device Amendments of 1976 “established a
 3   rigorous regime of premarket approval [PMA] for new Class III devices.” Id. at 317.
 4   The PMA process is exhaustive and requires, among other things, a multivolume
 5   application containing full reports of all studies and investigations of the device's
 6   safety and effectiveness that have been published or should reasonably be known to the
 7   applicant; a “full statement” of the device's “components, ingredients, and properties
 8   and of the principle or principles of operation”; “a full description of the methods used
 9   in, and the facilities and controls used for, the manufacture, processing, and, when
10   relevant, packing and installation of, such device”; samples or device components
11   required by the FDA; and a specimen of the proposed labeling. Id. at 317-318 (citing
12   21 U.S.C. § 360e(c)(1).)
13         14.    One of the main components of a PMA is a clinical (human) trial to test
14   the device for safety and effectiveness. The sponsor of a Class III medical device must
15   submit an application to the FDA to perform a clinical trial with their device. See 21
16   C.F.R. § 812.20(a)(1). As part of the application, the sponsor must submit an
17   “investigational plan” that describes, among other things, “the methodology to be used
18   and an analysis of the protocol demonstrating that the investigation is scientifically
19   sound.” 21 C.F.R. § 812.25(b).
20         15.    The FDA spends an average of 1,200 hours reviewing each application
21   and grants PMA only if it finds there is a “‘reasonable assurance’ of the device’s
22   ‘safety and effectiveness.’” Riegel, 552 U.S. at 318 (citing 21 U.S.C. § 360e(d).) The
23   agency must “weig[h] any probable benefit to health from the use of the device against
24   any probable risk of injury or illness from such use.” Id. (citing 21 U.S.C. §
25   360c(a)(2)(C).)
26         16.    Coflex was vetted through the arduous PMA process described above. On
27   October 17, 2012, the FDA granted PMA for Coflex.
28



                                                 4
     Case 2:21-cv-06124 Document 1 Filed 07/29/21 Page 6 of 18 Page ID #:6


 1         17.    Since that time, the continued safety and effectiveness of Coflex has been
 2   demonstrated by, among other things: additional clinical studies showing safety and
 3   effectiveness as documented in peer reviewed medical literature; wide acceptance and
 4   use by spine surgeons across the country; and positive coverage recommendations (that
 5   Coflex is safe and effective and should be treated as a covered service) from spine
 6   surgery specialty societies such as the International Society for the Advancement of
 7   Spine Surgery and the North American Spine Society, as well as by the American Pain
 8   Society and the National Institute for Health and Care Excellence.
 9         B.     Anthem’s categorical denial of Coflex as experimental/investigational.
10         18.    Anthem plans cover surgical and hospital services on both an inpatient
11   and outpatient basis to treat illness and injury. They provide for payment for the
12   diagnosis, cure, mitigation, treatment, or prevention of disease, or amounts paid for the
13   purpose of affecting any structure or function of the body. As part of these benefits,
14   Anthem plans cover the treatment of pain resulting from illness or injury.
15         19.    In reviewing and deciding claims under Anthem plans, Anthem utilizes
16   internal coverage guidelines called “Medical Policies.” The Medical Policies are not
17   themselves part of Anthem’s plans, but rather are interpretive guidelines used by
18   Anthem to assist it in making fact-based determinations regarding whether certain
19   medical services fall within a particular contractual term or exclusion that precludes or
20   limits coverage.
21         20.    Anthem plans exclude from coverage those medical services that Anthem
22   considers “investigational.” A Medical Policy entitled “Investigational Criteria
23   ADMIN.00005” sets forth fact-based criteria Anthem uses in deciding whether a
24   particular claim for medical services is investigational. It provides in pertinent part:
25
           "Investigational" means that the procedure, treatment, supply, device,
26         equipment, facility or drug (all services) does not meet the Company
27         Technology Evaluation Criteria because it does not meet one or more of
           the following criteria:
28



                                                 5
     Case 2:21-cv-06124 Document 1 Filed 07/29/21 Page 7 of 18 Page ID #:7


 1            • have final approval from the appropriate government regulatory
                body; or
 2            • have the credible scientific evidence published in peer-reviewed
 3              medical literature generally recognized by the relevant medical
                community which permits reasonable conclusions concerning the
 4              effect of the procedure, treatment, supply, device, equipment, facility
 5              or drug (all services) on health outcomes; or
              • be proven materially to improve the net health outcome; or
 6            • be as beneficial as any established alternative; or
 7            • show improvement outside the investigational settings.

 8         In addition to the above criteria, the Medical Policy & Technology
 9         Assessment Committee (MPTAC) will consider recommendations of
           national physician specialty societies, nationally recognized professional
10         healthcare organizations and public health agencies, and in its sole
11         discretion, may consider other relevant factors, including information
           from the practicing community.
12
13         21.    In addition to developing Medical Policies which supplement and re-
14   emphasize the plan’s own fact-based criteria on which a particular contract term or
15   exclusion’s applicability will turn, such as ADMIN.00005, Anthem has developed
16   Medical Policies with respect to certain types of medical treatments that categorically
17   apply that criteria and deem it satisfied. Many of Anthem’s Medical Policies, for
18   example, identify treatments that Anthem has unilaterally decided to be
19   “investigational.” Anthem follows these Medical Policies when deciding claims made
20   under Anthem plans.
21         22.    Anthem has developed and used the Medical Policy for Implanted
22   Devices for Spinal Stenosis, SURG.00092 (“SURG.00092”) that deems the use of
23   Coflex “investigational and not medically necessary.” (Emphasis in original.)
24         23.    Relying on SURG.00092, and as demonstrated by Anthem’s denial of
25   Plaintiff’s claim, Anthem has systematically denied all claims for Coflex as
26   investigational and not medically necessary without regard to a member’s medical
27   condition, need, or qualification for the device.
28



                                                 6
     Case 2:21-cv-06124 Document 1 Filed 07/29/21 Page 8 of 18 Page ID #:8


 1         24.    Contrary to Anthem’s factual conclusion in SURG.00092, treatment of

 2   spinal stenosis with Coflex is not investigational and is medically necessary. Coflex

 3   has been shown to be a safe and effective treatment because it has been approved by

 4   the FDA and, since that approval, has been shown to be safe and effective by peer

 5   reviewed literature on clinically demonstrated benefits of the device, including that

 6   Coflex shows improved composite clinical success over decompression alone, results

 7   in less trauma and faster recovery than fusion, is non-inferior to fusion, has been

 8   widely used by spine surgeons across the nation, and has received positive coverage
 9   recommendations (that it is safe and effective and should be treated as a covered
10   service) by spine surgery specialty societies such as the International Society for the
11   Advancement of Spine Surgery and the North American Spine Society, as well as by
12   the American Pain Society and the National Institute for Health and Care Excellence.
13         C.     Anthem’s denial of Brenda Honeycutt’s claim.
14         25.    At all relevant times, Plaintiff was covered under an ERISA group
15   health plan that was arranged by her employer, Performant Financial Corporation.
16   ("Plaintiff's Anthem plan"). Plaintiff’s Anthem plan was purchased by her employer
17   from Anthem subsidiary Blue Cross of California dba Anthem Blue Cross, a health
18   care service plan regulated by the California Department of Managed Health Care.
19   This ERISA group health plan was at all relevant times administered by Anthem.
20         26.    Like all Anthem plans, Plaintiff's Anthem plan covers health services to
21   treat illnesses and injuries. It is an ERISA group health plan because it is arranged by
22   her employer for the benefit of its employees and their dependents. It provides
23   payment for the diagnosis, cure, mitigation, treatment, or prevention of disease, or
24   amounts paid for the purpose of affecting any structure or function of the body.
25         27.    Plaintiff’s Anthem plan excludes from coverage treatment for services
26   that are “determined to be Experimental / Investigational.” These terms are defined in
27   Plaintiff’s Anthem plan as:
28



                                                7
     Case 2:21-cv-06124 Document 1 Filed 07/29/21 Page 9 of 18 Page ID #:9


 1         Experimental Procedures (Experimental)
 2
           Procedures that are mainly limited to laboratory and/or animal research, but
           which are not generally accepted as proven and effective procedures within the
 3         organized medical community. Anthem has discretion to make this
 4
           determination. However, if you have a life-threatening or seriously debilitating
           condition and Anthem determines that requested treatment is not a Covered
 5         Service because it is Experimental, you may request an Independent Medical
 6
           Review. Please refer to the "Grievance and External Review Procedures" section
           of this Booklet.
 7
 8
           lnvestigational Procedures (lnvestigational)
           Procedures, treatments, supplies, devices, equipment, facilities, or drugs (all
 9         services) that do not meet one (1) or more of the following criteria:
10               ¨      have final approval from the appropriate government regulatory
                        body; or
11               ¨      have the credible scientific evidence published in peer-reviewed
12                      medical literature generally recognized by the relevant medical
                        community which permits reasonable conclusions concerning the
13                      effect of the procedure, treatment, supply, device, equipment,
14                      facility or drug (all services) on health outcomes; or
                 ¨      be proven materially to improve the net health outcome; or
15
                 ¨      be as beneficial as any established alternative; or
16               ¨      show improvement outside the investigational settings.
           Recommendations of national Physician specialty societies, nationally
17
           recognized professional healthcare organizations and public health agencies, as
18         well as information from the practicing community, may also be considered.
19
           28.   Plaintiff’s Anthem Plan also requires that services must be “medically
20
     necessary” which is defined in Plaintiff’s Anthem Plan as:
21
           Medically Necessary shall mean health care services that a Physician, exercising
22         professional clinical judgment, would provide to a patient for the purpose of
           preventing, evaluating, diagnosing or treating an illness, injury, disease or its
23
           symptoms, and that are:
24               ¨      In accordance with generally accepted standards of medical
25                      practice,
                 ¨      Clinically appropriate, in terms of type, frequency, extent, site and
26                      duration, and considered effective for the patient's illness, injury or
27                      disease,
                 ¨      Not primarily for the convenience of the patient, Physician or other
28                      health care Provider, and


                                                8
     Case 2:21-cv-06124 Document 1 Filed 07/29/21 Page 10 of 18 Page ID #:10


 1                  ¨    Not more costly than an alternative service, including the same
                         service in an alternative setting, or sequence of services that is
 2                       medically appropriate and is likely to produce equivalent
 3                       therapeutic or diagnostic results as to the diagnosis or treatment of
                         that patient's injury, disease, illness or condition.
 4         For example we will not provide coverage for an inpatient admission for surgery
 5         if the surgery could have been performed on an outpatient basis or an infusion or
           injection of a specialty drug provided in the outpatient department of a hospital
 6         if the drug could be provided in a Physician's office or the home setting.
 7
           For these purposes, "generally accepted standards of medical practice" means
 8         standards that are based on credible scientific evidence published in peer-
 9         reviewed medical literature generally recognized by the relevant medical
           community, Physician specialty society recommendations and the views of
10         Physicians practicing in relevant clinical areas and any other relevant factors.
11
           29.      Plaintiff has a history of severe lumbar back pain, and has received
12
     various treatments including epidurals, physical therapy, and pain medication.
13
           30.      As a result of this condition, Plaintiff experiences severe pain when sitting
14
     or standing.
15
           31.      An MRI revealed moderate spinal stenosis with grade 1 spondylolisthesis.
16
     Plaintiff’s physician, an orthopedic surgeon, recommended surgery with Coflex.
17
           32.      In conjunction with her orthopedic surgeon, Plaintiff sought authorization
18
     from Anthem for a decompression procedure combined with the Coflex stabilizing
19
     device.
20
           33.      On May 11, 2021, Anthem sent a letter to Plaintiff stating that her claim
21
     was “[r]eviewed for [her] plan by AIM Specialty Health (AIM).” The letter advised
22
     Plaintiff that her claim for surgery with Coflex was denied on the basis it is
23
     “[e]xperimental/investigational.” Anthem stated that:
24
           Your doctor told us that you have low back pain. Your doctor also told us that
25
           you have narrowing of the space around the bundle of nerves running down your
26         back. Your doctor wants you to have surgery on your back. This surgery is to
           open the narrowed space. It is also to take pressure off your bundle of nerves.
27
           We reviewed the notes we received. The notes show that during surgery, your
28         doctor wants to insert a device to help open the narrowed space. The narrowed
           space can be opened without inserting a device. There are not enough scientific


                                                  9
     Case 2:21-cv-06124 Document 1 Filed 07/29/21 Page 11 of 18 Page ID #:11


 1         studies to show that inserting a device to open the narrowed space would be safe
           and effective for you. We used Health Plan Medical Policy (SURG.00092) titled
 2         Implanted Devices for Spinal Stenosis to make this decision.
 3         34.    Plaintiff appealed this decision. In connection with her appeal, Plaintiff
 4   advised Anthem that the decompression surgery with Coflex results in improved
 5   clinical success over disk fusion, less trauma and faster recovery than fusion, and is
 6   non-inferior to fusion, citing various clinical studies. She also advised Anthem that
 7   surgery with Coflex had received a coverage recommendation from two prominent
 8   societies of spinal surgeons.
 9         35.    On July 16, 2021, Anthem sent a letter to Plaintiff stating that her appeal
10   was “[r]eviewed for [her] plan by Anthem UM Services, Inc.” The letter advised
11   Plaintiff that her appeal was denied, again relying on SURG.00092.
12
           There are not enough scientific studies to show that inserting a device to open
13         the narrowed space would be safe and effective. For this reason, the appeal
14         request is denied as investigational. We used Health Plan Medical Policy
           Implanted Devices for Spinal Stenosis (SURG.00092).
15
                               CLASS ACTION ALLEGATIONS
16
           36.    Plaintiff brings this action on behalf of herself and all others similarly
17
     situated as a class action pursuant to Federal Rules of Civil Procedure Rule 23.
18
     Pursuant to Rule 23(b)(1) and (b)(2), Plaintiff seeks certification of the following class:
19
20         All persons covered under ERISA health plans, self-funded or fully
21         insured, that are administered by Anthem and whose claims for Coflex
           were denied on the basis the treatment is investigational and not
22         medically necessary.
23         37.    Plaintiff and the class members reserve the right under Federal Rule of
24   Civil Procedure Rule 23(c)(l)(C) to amend or modify the class to include greater
25   specificity, by further division into subclasses, or by limitation to particular issues.
26         38.    This action has been brought and may be properly maintained as a class
27   action under the provisions of Federal Rules of Civil Procedure Rule 23 because it
28   meets the requirements of Rule 23(a) and Rule 23(b)(1) and (b)(2).



                                                 10
     Case 2:21-cv-06124 Document 1 Filed 07/29/21 Page 12 of 18 Page ID #:12


 1
 2            A.    Numerosity.
 3            39.   The potential members of the proposed class as defined are so numerous
 4   that joinder of all the members of the proposed class is impracticable. While the
 5   precise number of proposed class members has not been determined at this time,
 6   Plaintiff is informed and believes that there are a substantial number of individuals
 7   covered under Anthem plans who have been similarly affected.
 8            B.    Commonality.
 9            40.   Common questions of law and fact exist as to all members of the proposed
10   class.
11            C.    Typicality.
12            41.   The claims of the named Plaintiff are typical of the claims of the proposed
13   class. Plaintiff and all members of the class are similarly affected by Anthem’s
14   wrongful conduct.
15            D.    Adequacy of representation.
16            42.   Plaintiff will fairly and adequately represent and protect the interests of
17   the members of the proposed class. Counsel who represent Plaintiff are competent and
18   experienced in litigating large and complex class actions, including class actions
19   against health plans such as Anthem.
20            E.    Superiority of class action.
21            43.   A class action is superior to all other available means for the fair and
22   efficient adjudication of this controversy. Individual joinder of all members of the
23   proposed class is not practicable, and common questions of law and fact exist as to all
24   class members.
25            44.   Class action treatment will allow those similarly situated persons to
26   litigate their claims in the manner that is most efficient and economical for the parties
27   and the judicial system. Plaintiff is unaware of any difficulties that are likely to be
28



                                                   11
     Case 2:21-cv-06124 Document 1 Filed 07/29/21 Page 13 of 18 Page ID #:13


 1   encountered in the management of this action that would preclude its maintenance as a
 2   class action.
 3          F.       Rule 23(b) requirements.
 4          45.      Inconsistent or varying adjudications with respect to individual members
 5   of the class would establish incompatible standards of conduct for Anthem.
 6          46.      Adjudications with respect to individual class members would be
 7   dispositive of the interests of the other members not parties to the individual
 8   adjudications or would substantially impair or impede their ability to protect their
 9   interests.
10          47.      Anthem has acted or refused to act on grounds generally applicable to the
11   class, thereby making appropriate final injunctive relief or corresponding declaratory
12   relief with respect to the class as a whole.
13                       FIRST CLAIM FOR RELIEF
        DENIAL OF PLAN BENEFITS AND FOR CLARIFICATION OF RIGHTS
14              UNDER AN ERISA PLAN [29 U.S.C. § 1132(a)(1)(B)]
15          48.      Plaintiff and the class members repeat and re-allege each and every
16   allegation set forth in all of the foregoing paragraphs as if fully set forth herein.
17          49.      29 U.S.C. § 1132(a)(1)(B) entitles Plaintiff to recover benefits due and to
18   enforce and clarify her rights to the benefits at issue.
19          50.      As alleged herein, Plaintiff's Anthem plan provides surgical and hospital
20   services on both an inpatient and outpatient basis to treat illness and injury, including
21   coverage for prosthetic devices, durable medical equipment, professional services, and
22   other medical services.
23          51.      As alleged herein, Plaintiff requested that Anthem authorize coverage for
24   a Coflex device to treat her lumbar back pain that was recommended by her orthopedic
25   surgeon.
26          52.      As alleged herein, Anthem has followed a practice of denying claims for
27   Coflex on the basis the device is investigational and not medically necessary under
28



                                                    12
     Case 2:21-cv-06124 Document 1 Filed 07/29/21 Page 14 of 18 Page ID #:14


 1   Anthem’s coverage guideline SURG.00092 because there are “not enough scientific
 2   studies” showing Coflex is “safe and effective.”
 3         53.    Pursuant to its practice, Anthem denied Plaintiff’s request for surgery
 4   with Coflex device on the basis the treatment is investigational and not medically
 5   necessary under SURG.00092. However, the use of Coflex is not investigational and
 6   is medically necessary under the pertinent plan provisions. Coflex has been shown to
 7   be a safe and effective treatment because it has been approved by the FDA and, since
 8   that approval, has been shown to be safe and effective by peer reviewed literature on
 9   clinically demonstrated benefits of the device, including that Coflex shows improved
10   composite clinical success over decompression alone, results in less trauma and faster
11   recovery than fusion, is non-inferior to fusion, has been widely used by spine
12   surgeons across the nation, and has received positive coverage recommendations (that
13   it is safe and effective and should be treated as a covered service) by spine surgery
14   specialty societies such as the International Society for the Advancement of Spine
15   Surgery and the North American Spine Society, as well as by the American Pain
16   Society and the National Institute for Health and Care Excellence.
17         54.    Plaintiff has exhausted her administrative remedies, as alleged above.
18         55.    Based on the foregoing, Plaintiff and the class members seek reevaluation
19   and reprocessing of their claims for Coflex without the erroneous “investigational” and
20   “not medically necessary” denial bases under appropriate and valid medical criteria; a
21   clarification of future rights; and attorney fees.
22                     SECOND CLAIM FOR RELIEF
       BREACH OF FIDUCIARY DUTY AND EQUITABLE RELIEF UNDER AN
23                   ERISA PLAN [29 U.S.C. § 1132(a)(3)]
24         56.    Plaintiff and the class members repeat and re-allege each and every
25   allegation set forth in all of the foregoing paragraphs as if fully set forth herein.
26         57.    As alleged herein, Anthem has acted as an ERISA fiduciary with respect
27   to the administration and claims decisions under Anthem plans and, in particular, has
28   acted as an ERISA fiduciary in denying claims for Coflex devices, as alleged herein.



                                                 13
     Case 2:21-cv-06124 Document 1 Filed 07/29/21 Page 15 of 18 Page ID #:15


 1         58.    As alleged herein, Plaintiff's Anthem plan provides surgical and hospital
 2   services on both an inpatient and outpatient basis to treat illness and injury, including
 3   coverage for prosthetic devices, durable medical equipment, professional services, and
 4   other medical services.
 5         59.    As alleged herein, Plaintiff requested that Anthem authorize coverage for
 6   Coflex to treat her lumbar back pain that was recommended by her orthopedic surgeon.
 7         60.    As alleged herein, Anthem has followed a practice of denying claims for
 8   Coflex on the basis the use of the device is investigational and not medically necessary
 9   under Anthem’s coverage guideline SURG.00092 because there are “not enough
10   scientific studies” showing Coflex is “safe and effective.”
11         61.    Pursuant to its practice, Anthem denied Plaintiff’s request for treatment
12   with Coflex on the basis the use of Coflex is investigational and not medically
13   necessary under SURG.00092. However, use of Coflex is not investigational and is
14   medically necessary under the pertinent plan provisions. Coflex has been shown to be
15   a safe and effective treatment because it has been approved by the FDA and, since
16   that approval, has been shown to be safe and effective by peer reviewed literature on
17   clinically demonstrated benefits of the device, including that Coflex shows improved
18   composite clinical success over decompression alone, results in less trauma and faster
19   recovery than fusion, is non-inferior to fusion, has been widely used by spine
20   surgeons across the nation, and has received positive coverage recommendations (that
21   it is safe and effective and should be treated as a covered service) by spine surgery
22   specialty societies such as the International Society for the Advancement of Spine
23   Surgery and the North American Spine Society, as well as by the American Pain
24   Society and the National Institute for Health and Care Excellence.
25         62.     Pursuant to 29 U.S.C. § 1104(a), Anthem was required to discharge its
26   fiduciary duties with respect to Anthem plans solely in the interest of the participants
27   and beneficiaries and--
28         (A) for the exclusive purpose of:



                                                14
     Case 2:21-cv-06124 Document 1 Filed 07/29/21 Page 16 of 18 Page ID #:16


 1                   (i) providing benefits to participants and their beneficiaries; and
 2                   (ii) defraying reasonable expenses of administering the plan;
 3         (B) with the care, skill, prudence, and diligence under the circumstances then
 4         prevailing that a prudent man acting in a like capacity and familiar with such
 5         matters would use in the conduct of an enterprise of a like character and with
 6         like aims;
 7         ... and
 8         (D) in accordance with the documents and instruments governing the plan
 9         insofar as such documents and instruments are consistent with the provisions of
10         this subchapter and subchapter III.
11         63.       Anthem violated its duty of loyalty under 29 U.S.C. § 1104(a)(1)(A) by:
12   (a) creating SURG.00092 that erroneously classifies the use of Coflex as
13   investigational and excluded under all Anthem plans, as alleged herein; (b) instructing
14   claims personnel to implement SURG.00092 for Coflex claims and to deny those
15   claims on the basis they are investigational; and (c) violating 29 Code of Federal
16   Regulations § 2560.503-1(g)(1)(i) because SURG.00092 provides no rationale as to
17   how treatment with Coflex could be investigational based on actual clinical studies and
18   the widespread acceptance of the devices by the medical community. These actions by
19   Anthem cause the deprivation of benefits under Anthem plans for participants and their
20   beneficiaries and increase the reasonable expenses of administering the plan because
21   they cause a systematic denial of Coflex claims resulting in loss of benefits, needless
22   appeals, and other expenses.
23         64.       Anthem violated its duty of due care under 29 U.S.C. § 1104(a)(1)(B) by:
24   (a) creating SURG.00092 that erroneously classifies Coflex as investigational and
25   excluded under all Anthem plans, as alleged herein; (b) instructing claims personnel to
26   implement SURG.00092 for Coflex claims and to deny those claims on the basis they
27   are investigational; and (c) violating 29 Code of Federal Regulations § 2560.503-
28   1(g)(1)(i) because SURG.00092 provides no rationale as to how treatment with an



                                                   15
     Case 2:21-cv-06124 Document 1 Filed 07/29/21 Page 17 of 18 Page ID #:17


 1   FDA-approved device could be investigational based on actual clinical studies and the
 2   widespread acceptance of the devices by the medical community.
 3         65.    Anthem violated its duty to comply with plan terms under 29 U.S.C. §
 4   1104(a)(1)(D) by: (a) creating SURG.00092 that erroneously classifies Coflex as
 5   investigational and excluded under all Anthem plans, as alleged herein; (b) instructing
 6   claims personnel to implement SURG.00092 for Coflex claims and to deny those
 7   claims on the basis they are investigational; and (c) violating 29 Code of Federal
 8   Regulations § 2560.503-1(g)(1)(i) because SURG.00092 provides no rationale as to
 9   how Coflex could be investigational based on actual clinical studies and the
10   widespread acceptance of the devices by the medical community.
11         66.    Pursuant to 29 U.S.C. § 1132(a)(3), Plaintiff and the class members seek
12   declaratory, equitable and remedial relief as follows:
13                a.    An order declaring that Anthem’s denials of Coflex claims as
14   investigational and not medically necessary were wrong and improper and that Anthem
15   has violated 29 Code of Federal Regulations §§ 2560.503-1(g)(1)(i) and (g)(1)(v)(B);
16                b.    A class-wide injunction requiring Anthem to retract that portion of
17   the Medical Policy SURG.00092 it uses to deny claims for Coflex as investigational
18   and not medically necessary;
19                c.    A class-wide injunction requiring Anthem to provide notice to all
20   class members, in the form and manner required by ERISA, of the retraction;
21                d.    A class-wide injunction requiring Anthem to stop violating 29 Code
22   of Federal Regulations §§ 2560.503-1(g)(1)(i) and (g)(1)(v)(B);
23                e.    Plaintiff is not seeking any relief in this Second Claim for Relief
24   under 29 U.S.C. § 1132(a)(3) that is duplicative of the relief sought in the First Claim
25   for Relief under 29 U.S.C. § 1132(a)(1)(B). However, if it is determined that the
26   reprocessing relief sought in the First Claim for Relief cannot be awarded because such
27   relief is more appropriately sought in the Second Claim for Relief, then Plaintiff
28



                                                16
     Case 2:21-cv-06124 Document 1 Filed 07/29/21 Page 18 of 18 Page ID #:18


 1   requests in the claim a reprocessing of the denied claims for Coflex with appropriate
 2   instructions for reprocessing;
 3                f.     Surcharge, i.e., an accounting of any profits made by Anthem from
 4   the monies representing the improperly denied claims and disgorgement of any profits;
 5                g.     Such other equitable and remedial relief as the Court may deem
 6   appropriate; and
 7                h.     Attorneys’ fees in an amount to be proven.
 8                                    REQUEST FOR RELIEF
 9         Wherefore, Plaintiff and the class members pray for judgment against Anthem as
10   follows:
11         1.     Reevaluation and reprocessing of their claims for Coflex with appropriate
12   instructions for reprocessing;
13         2.     A clarification of rights to future benefits under the plan for all class
14   members;
15         3.     Interest;
16         4.     Injunctive and declaratory relief, as described above;
17         5.     An accounting of any profits made and retained through the improper
18   denial of claims and disgorgement of any profits (surcharge);
19         6.     Attorneys’ fees; and
20         7.     Such other equitable and remedial relief as the Court may deem just and
21   proper.
22   DATED: July 29, 2021                                   GIANELLI & MORRIS
23
24                                                    By:   /s/ Adrian J. Barrio
25                                                          ROBERT S. GIANELLI
                                                            JOSHUA S. DAVIS
26                                                          ADRIAN J. BARRIO
27                                                          Attorneys for Plaintiff
                                                            BRENDA HONEYCUTT
28



                                                 17
